ORDER

PER CURIAM.
Appellant Mark Schmaltz (“Schmaltz”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying him unemployment benefits because it found Schmaltz was discharged due to misconduct connected with work. The Commission found Schmaltz engaged in conduct reflecting a substantial disregard for the employer’s interest and of reasonable standards of behavior. The allegations of misconduct included the willful and intentional failure to follow the directives of his team leader, being argumentative, using obscenities toward his team leader, and refusing to go home when directed by his team leader. On appeal, Schmaltz argues he should not be denied unemployment compensation benefits because his actions were the result of a mistake or poor judgment rather than misconduct connected with his work.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed • facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(4).